Per Curiam.
The points raised by the assignments of error and argued by counsel for appellant are not before us, for the return fails to show that any order or judgment upon the conviction has ever been made. We are advised by the record that defendant was found guilty, that a stay of proceedings was granted, a case settled, and subsequently a motion for a new trial made and denied. There is nothing to show that the court below revoked or attempted to revoke defendant’s license, as provided in the city charter (Sp. Laws 1881, ch. 76, subch. 4, § 16); and appellant’s argument is wholly devoted to the power of the court to revoke his license.
Appeal dismissed.
(Opinion published 61 N. W. 448.)